Citation Nr: 0948307	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for posttraumatic headaches.  

2.  Entitlement to service connection for vertigo, also 
claimed as Meniere's disease, to include as secondary to 
peripheral vestibular disorder, tinnitus, and/or bilateral 
hearing loss.  

3.  Entitlement to service connection for syncope, to include 
as secondary to peripheral vestibular disorder, tinnitus, 
and/or bilateral hearing loss.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD) and bipolar disorder.  

5.  Entitlement to an increased rating for peripheral 
vestibular disorder, currently 30 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.  

7.  Entitlement to an increased rating for service-connected 
tinnitus, currently 10 percent disabling.  

8.  Entitlement to an increased (compensable) rating for 
corneal scar of the left eye.  

9.  Entitlement to total disability based upon individual 
unemployability (TDIU) benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to March 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2006 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Baltimore, Maryland, and Columbia, South 
Carolina, which denied the benefits sought on appeal.

The Board also notes that the Veteran's appeal on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder-including PTSD and bipolar disorder-
will be adjudicated on the merits instead of reviewed on a 
new and material basis.  A March 2006 rating decision denied 
service connection for PTSD.  In August 2006, the Veteran 
submitted a claim for increased ratings, TDIU, and a request 
to reopen service connection for posttraumatic headaches.  He 
also asked that his claim of bipolar disorder associated with 
PTSD be reviewed.  The Board liberally construes this August 
2006 letter to be a Notice of Disagreement to the March 2006 
rating decision regarding the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
then characterized as entitlement to service connection for 
PTSD.  As such, the Board will review this issue on the 
merits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for a 
psychiatric disorder, Meniere's disease with vertigo, and 
headaches are addressed in the REMAND portion of the decision 
below.  The issue of entitlement to TDIU benefits is deferred 
pending further development and described in the remand 
section below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 2001 most 
recently continued the denial of service connection for 
posttraumatic headaches.

2.  The additional evidence submitted since the August 2001 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran is not currently diagnosed as having syncope.  

4.  The Veteran's peripheral vestibular disorder is awarded 
the maximum schedular rating allowed under the rating 
schedule.  

5.  On March 12, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he desired to withdraw his appeal seeking 
increased ratings for service-connected bilateral hearing 
loss, tinnitus, and corneal scar of the left eye.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service 
connection for posttraumatic headaches is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence obtained since the August 2001 rating 
decision is new and material, and the claim for service 
connection for posttraumatic headaches is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Syncope was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for a rating in excess of 30 percent for 
peripheral vestibular disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6204 (2009).

5.  The criteria for withdrawal of the appeal by the Veteran 
with respect to the claim of an increased rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

6.  The criteria for withdrawal of the appeal by the Veteran 
with respect to the claim of an increased rating for tinnitus 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

7.  The criteria for withdrawal of the appeal by the Veteran 
with respect to the claim of an increased rating for corneal 
scar of the left eye have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in determination being appealed.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

At the March 2009 Board hearing, the Veteran withdrew his 
appeal as to the issues of entitlement to increased ratings 
for service-connected bilateral hearing loss, tinnitus, and 
corneal scar of the left eye.  Accordingly the Board does not 
have jurisdiction to review the appeal as to these matters, 
and the issues of entitlement to increased ratings for 
bilateral hearing loss, tinnitus, and corneal scar of the 
left eye are dismissed.

Before addressing the merits of the Veteran's remaining 
claims on appeal, the Board is required to ensure that the 
VA's "duty to notify" and "duty to assist" obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated in November 2004, March 2006, May 2006, 
November 2006, August 2007, and June 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Bard would observe that the Veteran has not been afforded 
an examination in connection wit his claim for service 
connection for syncope.  However, the Board also finds that 
VA is not required to schedule the Veteran for a physical 
examination regarding his claimed syncope because the 
evidence does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, there is no credible evidence 
of an event, injury, or disease in service upon which a 
current disability may be based.  As such, the Board will not 
remand this claim for a medical examination.  

Further, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

New and Material Evidence

The Veteran seeks to reopen his previously denied claim of 
service connection for posttraumatic headaches.  In a rating 
decision dated in September 2000, the RO initially denied 
service connection for posttraumatic headaches as it was not 
well grounded.  Following enactment of the VCAA, the Veteran 
sought to have this claim reviewed, and in August 2001, it 
was again denied.  It was denied because there was no 
evidence of in-service treatment, nor was there any evidence 
showing a relationship between any currently diagnosed 
headaches and service.  The Veteran did not appeal the 
decision, and as such, it became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In a letter dated in August 2006, the Veteran requested that 
his claim of service connection for posttraumatic headaches 
be reopened.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the August 2001 rating 
decision included the Veteran's STRs, VA treatment records, a 
buddy statement, and submissions by the Veteran.  As noted 
above, his claim was denied as there was no evidence of 
treatment in-service or post-service treatment records 
relating any currently diagnosed posttraumatic headaches to 
service.  The buddy statement noted the Veteran's history of 
loss of balance and complaints of headaches.  Treatment 
records reflect complaints of headaches that the Veteran 
associated with his tinnitus and/or his in-service auto 
accident in 1981.  There were no clinical findings that his 
headaches were attributable to his period of service.  

The evidence received since the August 2001 rating decision 
includes, VA treatment records, Social Security 
Administration (SSA) records, the Veteran's statements, buddy 
statements, an April 2002 hearing transcript, and private 
treatment records.  

During the April 2002 hearing, the Veteran advised that he 
experienced headaches that caused difficulty in concentrating 
and he has had them for years.  He also reported loss of 
sleep due to these headaches.  These complaints are also 
reflected in the statements submitted by the Veteran and his 
friends.  

A November 2002 VA treatment record reflects the Veteran's 
history of chronic headaches and vertigo present for at least 
five years.  No clear etiology was identified and his severe 
headaches would prevent him from climbing ladders or 
operating forklifts.  A May 2003 letter from a VA counseling 
psychologist noted the Veteran's increased feelings of pain 
associated with severe headaches in the past year and several 
months.  There was no indication as to what caused these 
headaches.  In November 2004, the Veteran underwent a MRI of 
the brain following his complaints of chronic daily 
headaches.  There were no mass lesions or acute intracranial 
abnormalities found.

Other pertinent VA treatment records reflect complaints of 
increasing severity and occurrence of headaches.  The Veteran 
has also reported over a 20 year history of headaches that 
had their onset during his auto accident in service.  The 
Veteran has also recently alluded to the fact that his 
headaches are related to his service-connected disabilities.  

Thus, based upon careful review of the evidence received 
since August 2001, the Board finds that new and material 
evidence has been received to reopen the Veteran's previously 
denied claim of service connection for posttraumatic 
headaches.  Specifically notable are the statements made by 
the Veteran that his headaches had their onset during service 
and have continued since.  As noted above, the Veteran's 
claim was originally denied because there was no evidence of 
treatment for headaches during service.  The Board notes at 
this juncture that it appears as though the Veteran's STRs 
are incomplete, and finds that the Veteran is certainly 
competent to report the onset and continuity of 
symptomatology related to his headaches.  Further, the 
Veteran has alleged that these headaches are associated with 
his service-connected tinnitus.  This evidence is new as it 
was not before agency decision makers when deciding the 
original claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the onset of the Veteran's headaches 
occurred in service and whether there is a continuity of 
symptomatology between the Veteran's current treatment for 
headaches and service.  The Board notes that the credibility 
of this new and material evidence is presumed for purposes of 
reopening the claim.  

Therefore, the Veteran's previously denied claim of service 
connection for posttraumatic headaches is reopened.  However, 
as well be explained below in the REMAND portion of this 
decision, additional development is necessary with respect to 
this issue prior to review on the merits.

Service Connection 

The Veteran contends that he experiences syncope attributable 
to his period of active duty.  He has reported general 
instances of what he identifies as "black-outs."  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The available service treatment records (STRs) are devoid of 
any complaints of or treatment for syncope, or fainting.  
Also, post-service treatment records are devoid of a current 
diagnosis of syncope.  Post-service treatment records merely 
reflect the Veteran's assertions that he experiences black-
outs, but there is no current diagnosis related to these 
claimed black-out spells.  There is one notation of possible 
seizures, but no conclusive diagnosis.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of chronic syncope.  While the 
Veteran is certainly competent to report "black out 
spells," the objective evidence of record shows no diagnosis 
related to black outs.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Also, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that it appears as though the Veteran's 
complete STRs are not associated with the claims file.  The 
Board finds, however, that as there is no current diagnosis 
of the claimed condition, the Veteran cannot be prejudiced by 
the lack of inclusion of these records in the claims file.  
Even assuming he was treated for syncope in service, there is 
no current disability, nor is there a continuity of 
symptomatology related to syncope to allow for a grant of 
service connection.  Therefore, because there is no evidence 
of syncope related to the Veteran's service, service 
connection must be denied.

Increased Rating

The Veteran seeks a rating in excess of 30 percent for his 
peripheral vestibular disorder.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).   However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's peripheral vestibular disorder is currently 
evaluated under Diagnostic Code 6204, which provides for 
evaluation of peripheral vestibular disorders.  A 10 percent 
evaluation is for assignment when there is occasional 
dizziness, and a maximum 30 percent disability evaluation is 
warranted when there is dizziness and occasional staggering.  
See 38 C.F.R. § 4.87, Diagnostic Code 6204.  Of note, the 
Veteran is currently awarded the highest rating available 
under this Diagnostic Code.  

By way of background, the Veteran was initially awarded 
service connection for peripheral vestibular disorder in a 
May 2000 rating decision.  He was assigned a 10 percent 
rating from August 1999.  The June 2007 rating decision, from 
which this appeal arises, continued the 30 percent rating for 
peripheral vestibular disorder.  The Board notes that the 
Veteran's claim of entitlement to service connection for 
Meniere's with vertigo is the subject of a separate claim 
that is being remanded below for further development.  As 
such, the increased rating of peripheral vestibular disorder 
alone is being addressed in the instant decision.  

In January 2006, the Veteran underwent a VA examination 
regarding his peripheral vestibular disorder.  He reported 
continued dizziness and that he sometimes loses his balance.  
The examiner noted EMG results as being normal and a June 
2005 VA treatment record as being normal in regards to 
dizziness.  

In April 2007, the Veteran underwent another VA examination 
for ear disease.  MRIs of the brain in 2000 and 2004 were 
noted as being normal.  Again it was noted that the EMG 
results from June 2005 showed no evidence of peripheral 
vestibular dysfunction.  The examiner reviewed the claims 
file the following month and found no objective evidence of a 
diagnosis of peripheral vestibular disorder.  

Other pertinent VA treatment records reflect complaints of 
vertigo, black-out spells, and headaches.  The issues of 
vertigo and headaches are addressed in the remand portion 
below, and as noted in the section above, there is no 
conclusive diagnosis related to black-out spells.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 30 
percent for his peripheral vestibular disorder.  As noted 
above, he is awarded the maximum benefit under Diagnostic 
Code 6204.  The Board has considered the applicability of 
other diagnostic codes in reaching this decision.  Namely, 
the Board has considered Diagnostic Code 6205 in relation to 
Meniere's disease, but finds this code inapplicable as the 
Veteran's claim of service connection for Meniere's disease 
is being separately adjudicated and is remanded below.  Given 
this Veteran's disability picture, the board finds that there 
are no other code sections that would apply to his service-
connected peripheral vestibular disorder.  As such, a rating 
in excess 30 percent for service-connected peripheral 
vestibular disorder is not warranted and is denied.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected peripheral vestibular 
disorder alone, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his peripheral vestibular 
disorder.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
peripheral vestibular disorder, the Board finds that the 30 
percent evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for posttraumatic headaches is reopened, and to this extent 
only, the appeal is allowed.  

Service connection for syncope is denied.

A rating in excess of 30 percent for peripheral vestibular 
disorder is denied.  

The appeal with respect to the increased rating claim for 
bilateral hearing loss is dismissed.

The appeal with respect to the increased rating claim for 
tinnitus is dismissed.

The appeal with respect to the increased rating claim for 
corneal scar of the left eye is dismissed.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done.  As noted 
above, the Veteran's claim of entitlement to TDIU benefits is 
deferred pending the development as requested in the remand 
order below.

Psychiatric Disorder

In regards to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Veteran 
contends that either his sister's death during service or his 
in-service motor vehicle accident caused his current 
disorders.  He has also identified a motorcycle accident that 
he witnessed, a body recovery mission, and a personal attack 
as other possible stressors.  

Available STRs reflect no treatment for psychiatric 
symptomatology.  As related by the Veteran during his 
hearing, his personnel records reflect numerous instances of 
discipline for improper behavior.  The Veteran was noted to 
have experienced an auto accident in November 1980, but 
records associated with this accident are not associated with 
the claims file.  In the 1990s, the Veteran was treated for 
alcohol dependence, but there was no additional treatment 
noted for any other psychiatric disorders.  

In May 1999, the Veteran related that he experienced 
depression and it keeps him from pursuing a job in which he 
excels and enjoys.  During a June 1999 psychosocial history 
report, the Veteran reported experiencing psychological or 
emotional problems in the previous 30 days, but he did not 
endorse significant psychiatric symptoms.  In a February 2001 
VA treatment record, the Veteran was noted to have a positive 
initial screen for PTSD, and the evaluator did not indicate 
whether the Veteran had a positive depression screen.  

In a February 2003 VA treatment record, the Veteran's 
complaint of severe depression was noted.  He advised that 
just days after he entered the Air Force, his sister was 
murdered.  The Veteran reported that he went into withdrawal 
and wanted to kill his sister's murderer.  Following 
evaluation, the Veteran was diagnosed as having depressive 
disorder, not otherwise specified and alcohol abuse.  

In April 2003, the Veteran again sought VA treatment 
complaining of depression and irritability.  He reported that 
he had a severe motor vehicle accident in 1981 with a head 
injury and loss of consciousness.  The Veteran also reported 
the 1979 murder of his sister during his period of service.  
He was assessed as having dysthymia and a history of alcohol 
dependence with continuous drinking behavior to a lesser 
extent. 

In October 2003, the Veteran's treating physician at VA noted 
that the Veteran was currently being treated for depressive 
disorder.  He made no reference as to whether the Veteran's 
depressive disorder was related to his service.  

In an October 2004 VA treatment record, the Veteran was 
complaining of recurrent nightmares.  In November 2004, the 
Veteran was diagnosed as having PTSD and his Axis IV 
stressors were listed as occupational problems.  He was noted 
to be in PTSD treatment programs through the VAMC.  

In a November 2004 VA nursing note, the Veteran reported his 
PTSD stressors as being the death of his sister and having 
been attacked by a soldier while on active duty.  This is the 
first instance in which the Veteran reported being personally 
attacked.  A VA record that same month noted the Veteran as 
having diagnoses of alcohol dependence, depressive disorder, 
not otherwise specified, and PTSD, non-military related.  The 
Veteran had also related participating in a body recovery 
mission during service.  The staff psychiatrist indicated 
that the Veteran's PTSD was related to his sister's murder.  
The psychiatrist also noted that the Veteran "did not incur 
any life threatening events while in the military except 
having to pick up the body parts of a pilot who crashed[,] 
but this was not life threatening."  The Veteran was noted 
to report symptoms consistent with PTSD, but these were found 
to not be related to military service.  

In January 2005, the Veteran's VA social worker wrote a 
letter in support of the Veteran's claim of service 
connection for PTSD.  She indicated that he had PTSD due to 
his sister being murdered by her husband during the first few 
days of the Veteran's basic training.  Red Cross made 
arrangements for him to go home and when he returned, he had 
difficulty concentrating and completing his duties because 
the murderer had not been found.  Another traumatic 
experience was the Veteran's in-service auto accident.  The 
social worker also noted the Veteran's reports of witnessing 
a motorcycle accident during service, and the Veteran tried 
to resuscitate that person, but could not and the person 
died.  The Veteran reported having to gather body parts of a 
pilot who crashed his aircraft during maneuvers.  The Veteran 
also reported being assaulted by a fellow service member when 
returning to base from a downtown area.  He related that he 
was beat so badly that blood was coming out of his ears, 
mouth, eyes, and that his nose may have been broken.  The 
social worker then listed the Veteran's symptoms associated 
with his PTSD-including nightmares, reexperiencing, loss of 
pleasure in activities, etc.  She opined that the Veteran met 
the criteria for PTSD related to his military service.  

In January 2006, the Veteran underwent another VA examination 
for PTSD.  He was diagnosed as having PTSD, but it was not 
linked to service based upon review of the objective clinical 
evidence.  The examiner found the PTSD to be linked to the 
traumatic events surrounding his sister's murder.  Then, the 
examiner hinted that the Veteran's symptomatology may not 
fulfill the criteria for a PTSD diagnosis.  

While we have diagnoses of PTSD, some of which purport to 
relate it to service, the Board finds that this diagnosis is 
based upon stressors that have been insufficiently verified.  
As such, the claim must be remanded for further development 
of the alleged stressors, including further inquiry for a 
more details from the Veteran himself.  

Additionally, the Board notes that the Veteran has also 
claimed PTSD based upon a personal assault.  This aspect of 
the claim has not been previously developed.  Upon remand, 
the RO should ensure that this aspect of the claim is 
developed in compliance with application regulations.  See 38 
C.F.R. § 3.304(f)(3); M21-1MR, Part III, Subpart iv, Chapter 
4, Section H30.  As part of this development, the Veteran 
should be issued an additional letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The letter 
should address the claim for service connection for a 
psychiatric disability, to include bipolar disorder, 
depression and PTSD.  The letter should provide the specific 
notice for a claim for PTSD based on personal assault.  See 
38 C.F.R. § 3.304(f)(3).

The Veteran's personnel records reflect revocation of on-base 
driving privileges due to a November 1980 major vehicle 
accident.  Available STRs are devoid of any treatment related 
to this accident.  It appears that some of the STRs are 
associated with the Veteran's claims file, but there are no 
entrance or separation medical examinations associated with 
the file.  Thus, upon remand, an attempt should be made to 
secure all STRs not currently associated with the claims 
file.  

Finally, attempts should be made to retrieve more detailed 
information regarding the in-service motor vehicle accident, 
the alleged motorcycle accident, the personal assault, the 
body recovery mission, and the death of the Veteran's sister.  
This will include attempts to retrieve police reports, 
locations, dates, and hospital records.  

Meniere's Disease with Vertigo

The Veteran seeks service connection for Meniere's disease 
with vertigo, to include as secondary to service-connected 
PVD, tinnitus, and bilateral hearing loss.  

The Veteran's STRs are devoid of any treatment for Meniere's 
disease or vertigo.  There is reference to a November 1980 
motor vehicle accident during which the Veteran claims his 
vertigo began.  A June 1990 VA treatment record reflects the 
Veteran's complaints of morning vertigo, but no conclusive 
diagnosis was made.  During the Veteran's October 1995 VA 
audiological examination, the Veteran reported dizziness and 
was told to follow-up with an ENT if his longstanding 
complaint of dizziness worsened.  

A February 1999 VA treatment record notes complaints of 
hearing loss and tinnitus so loud that it caused headaches.  
During that treatment, he denied vertigo or other problems.  
A March 1999 VA treatment record reflects complaints of 
vertigo associated with his tinnitus.  The Veteran was 
referred to ENT for possible Meniere's disease.  

During an October 1999 VA audiological examination, the 
Veteran reported a history of vertigo since his in-service 
motor vehicle accident.  The Veteran was noted to have a 
slight central vestibular dysfunction more likely than not 
associated with the reported in-service auto accident.  In an 
August 2002 letter, the Veteran indicated that his PVD caused 
episodes of extreme dizziness and loss of coordination. 

A November 2002 VA treatment record reflects the Veteran's 
history of chronic headaches and vertigo present for at least 
five years.  No clear etiology was identified and he was 
treated with anti-vertigo medication.  The physician 
indicated that the Veteran's vertigo would likely continue 
indefinitely.  

In an April 2003 VA treatment record, the Veteran sought 
treatment for complaints of depression.  He advised that he 
was also experiencing headaches, insomnia, vertigo, and 
falling down.  He reported a 1981 severe motor vehicle 
accident with a head injury and loss of consciousness.  In 
2004, the Veteran's complaints of vertigo were noted in his 
VA treatment records.  

In October 2003, the Veteran's treating physician indicated 
that the Veteran had epidemic vertigo.  He made no assertion 
as to the etiology of the vertigo.  In an October 2004 VA 
treatment record the Veteran advised that he had been 
suffering from vertigo, headaches and insomnia since a 1980 
motor vehicle accident in service.  

A February 2006 VA treatment record continued to note the 
Veteran's complaints of vertigo, and the neurology resident 
indicated that his symptoms were suspicious of Meniere's 
disease as to the etiology of the vertigo.  

The Veteran underwent a VA examination in April 2007.  The 
examiner indicated the Veteran had subjective reports of 
vertigo without objective findings.  He noted that it was not 
possible to answer whether the Veteran's claimed vertigo was 
related to the Veteran's peripheral vestibular disorder, 
bilateral hearing loss, and/or tinnitus, or was it just a 
progression of the currently service-connected peripheral 
vestibular disorder.  Also, the examiner could not determine 
whether the Veteran had Meniere's disease.  The examiner 
noted that perhaps review of the claims file could enable him 
to answer the presented questions.  

The following month, the same VA examiner reviewed the 
Veteran's claims file and indicated that there was no 
objective evidence of peripheral vestibular disorder.  Also, 
he indicated that there was no objective evidence of 
Meniere's disease.  In summary, the examiner could not 
attribute the Veteran's complaints of vertigo or Meniere's 
disease to peripheral vestibular disorder, tinnitus, or 
bilateral hearing loss.  The examiner, however, did not 
address whether Meniere's/vertigo was aggravated by the 
Veteran's service-connected disabilities.  As such, that 
examination is inadequate for purposes of determining 
entitled to service connection.  

In a June 2007 VA treatment note, the Veteran was diagnosed 
as having vertigo and possible seizures.  

Upon review of the evidence of record, the Board finds that a 
remand is necessary to determine whether the Veteran had 
Meniere's disease and whether his complaints of vertigo are 
causally or etiologically related to and/or aggravated by the 
Veteran's service or a service-connected disability.  As 
such, this issue is remanded for a VA examination to be 
scheduled and an opinion obtained as to whether any Meniere's 
disease with vertigo is associated with the Veteran's service 
or a service-connected disability.  

Headaches

As noted above, new and material evidence has been received 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for headaches.  The Board 
finds, however, that further evidentiary development is 
necessary regarding this claim.

The Veteran has consistently reported that he has experienced 
headaches since service.  After the last final denial, he has 
asserted that his headaches could be secondarily related to a 
head injury incurred in service and/or due to his service-
connected peripheral vestibular disorder, bilateral hearing 
loss, and/or tinnitus.  The Veteran is indeed competent to 
report the onset of these headaches and the continued 
symptomatology associated with them.  The Board finds that a 
remand is necessary for a VA examination to be scheduled to 
determine whether the Veteran's currently diagnosed chronic 
headaches had their onset in service or were caused or 
worsened by a service-connected disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested. Accordingly, this case is REMANDED for the 
following action:

1.  The AMC/RO should ensure that all 
appropriate development for a claim for 
service connection for PTSD based on a 
personal assault is completed and that 
documentation of this development is of 
record.  This should include ensuring 
compliance with all notice and assistance 
requirements set forth in the VCAA by 
issuing the Veteran an additional 
notification letter.  This letter should 
address the issue of service connection 
for a psychiatric disability, to include 
depression and PTSD.  The letter should 
comply with the notice requirements for a 
claim for service connection for PTSD 
based on personal assault.

2.  The AMC/RO should make a formal 
request for all service treatment records 
and associate them with the claims file.  

3. (a)  The Veteran should be contacted 
and requested to provide more specific 
details regarding his in-service motor 
vehicle accident.  The Veteran should be 
requested to provide a specific location 
of the incident, the investigating police 
force, and hospital where he was treated.  

(b) The Veteran should be requested to 
provide more specific details regarding 
the alleged motorcycle accident he 
witnessed during service.  In particular, 
the Veteran should provide the date, 
investigating police department, and 
location of this accident.  

(c) The Veteran should be requested to 
provide more specific details regarding 
his alleged Friday night personal assault.  
In particular, the Veteran should provide 
the date of the attack, the location of 
the attack, the investigating police 
department, and the location where he 
received treatment for his injuries.  

4.  Following the above-noted requests of 
the Veteran, the AMC/RO should make 
attempts to obtain the police reports 
regarding the death of the Veteran's 
sister, the in-service motor vehicle 
accident, the in-service motorcycle 
accident that the Veteran witnessed, and 
the alleged in-service personal assault.  

5.  The AMC/RO should also make attempts 
to obtain any outstanding private hospital 
records associated with the Veteran's in-
service motor vehicle accident and 
personal assault, to the extent that they 
are not STRs.  

6.  Following this development, the 
Veteran should be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders that 
may be present.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
records associated with the claims file, 
including the VA outpatient treatment 
records, and following this review and the 
examination indicate whether the Veteran 
has any psychiatric disorder, including 
depression, bipolar disorder, and PTSD.  
Regarding the claim for PTSD, the examiner 
should discuss whether the in-service 
motor vehicle accident and/or the death of 
his sister, or any other verified stressor 
caused his current psychiatric symptoms. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative the 
claims file must be made available to the 
examiner for review in connection with the 
examination. 

7.  The Veteran should also be afforded an 
examination regarding his claimed 
Meniere's disease with vertigo and 
headaches to ascertain the nature and 
etiology of all disorders that are be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  Following this review and 
the examination the examiner is requested 
to offer comments and an opinion as to 
whether any currently diagnosed disorder 
is in any way related to service or a 
service-connected disability.  The 
examiner is requested to address whether 
any Meniere's disease, vertigo, and/or 
headaches were caused or worsened by 
service or a service-connected disability.  
To any extent possible, the examiner 
should also provide an opinion as to 
whether the Veteran's complaints related 
to Meniere's, vertigo, and headaches are 
separate disorders to the Veteran's 
service-connected peripheral vestibular 
disorder, bilateral hearing loss, and 
tinnitus.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Again, because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


